Ford-, J.
Hnder section 2213 of the Penal Law, dissection of a human body may be performed with the consent of the husband, wife or next of kin. This is extended by section 316 of the Public Health Law so as to permit *2hospitals to deliver corpses to medical colleges with the assent of “ relatives or friends.” A reasonable construction of this provision is that the consent of relatives must be obtained, if they can be found, and that reasonable inquiry must be made to find them. Only in case they cannot be found will the assent of “friends” suffice. The evidence -in this case did not disclose what, if any, effort was made to discover the relatives .of the deceased, beyond the fact that the name of a woman was entered as “ friend” in the hospital records. Her consent was obtained and the post mortem examination made in reliance upon it. This was not a compliance with the law and the motion to set aside the verdict and fór a new trial must be denied.
Motion denied.